Citation Nr: 1224941	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-36 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected total left knee arthroplasty from November 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted a temporary 100 percent rating, based on the Veteran's need for convalescence, effective September 5, 2006.  A 30 percent rating was assigned as of November 1, 2007.  

The Board, as part of an April 2010 decision, found that a separate rating of 10 percent for mild instability associated with service-connected total left knee arthroplasty was warranted from November 1, 2007, onward, pursuant to Diagnostic Code 5257.  This matter is not now before the Board for appellate consideration.  

The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Memorandum Decision, the Court reversed and remanded the Board's April 2010 decision for readjudication consistent with the Memorandum Decision.

The Board also observes that the Veteran was notified, as part of a letter from the Board, dated July 2, 2012, that "Your letter refers to Mr. Gil Mendez as your 'representative.'  However, as the Board has received no documentation of such representation, we will continue to recognize The American Legion as your representative before the Department of Veterans Affairs.  We have forwarded your case to their office for their written presentation on your behalf.  Upon completion of that action, the Board will proceed with adjudication of your appeal."  Review of the Board's Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran's claims folder was with The American Legion on June 15, 2012, and July 2, 2012.  A written presentation from this service organization is, however, not of record.  As it appears that as The American Legion, while having had an opportunity to supply a written presentation in this case, has not, the Board will proceed with its adjudication of the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From November 1, 2007, to November 4, 2008, the Veteran's service-connected total left knee arthroplasty was productive of no worse than intermediate degrees of residual weakness, pain, or limitation of motion.  

2.  From November 11, 2008, the Veteran's service-connected total left knee arthroplasty is productive of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, from November 1, 2007, to November 4, 2008, for the service-connected total left knee arthroplasty have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2011). 

2.  The criteria for a rating of 60 percent, but no more, for the service-connected total left knee arthroplasty from November 5, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in May and July 2008.  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.



With regard to the instant increased rating claim for the Veteran's service-connected total left knee arthroplasty, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the May and July 2008 RO letters informed the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  These letters included all pertinent and necessary Vazquez-notice language.  The letters of course were sent after the initial adjudication of the claim.  In this regard, the Board notes that, while the 2008 notice provided to the Veteran was not given prior to the November 2006 adjudication of the case, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice were provided, the Veteran's claim was readjudicated in an October 2008 Statement of the Case (SOC) and a Supplement SOC (SSOC) issued in July 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Accordingly, the Board concludes that any defect in the timing of any notice has been cured, and no prejudice to the Veteran has resulted.  The Veteran's representative has also not claimed any prejudice occurred in this case.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available private and VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.

In addition, the Veteran was afforded a VA examination in February 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the pertinent medical evidence of record as well as on a physical examination and fully addressed the rating criteria that are relevant to rating the disability in this case.







There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left knee total replacement since he was last examined in February 2008.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Further, as the Board is providing a 60 percent rating from November 5, 2008, (the highest available rating under the rating criteria, and the rating the Veteran has indicated he is seeking) for the Veteran's total left knee replacement, for this portion of the appeal the Board finds that any failure to discuss VCAA compliance will not be prejudicial to the Veteran.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analyses in the following decision are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

Under Diagnostic Code 5055 (knee replacement (prosthesis)), the minimum rating is 30 percent.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  If there are intermediate degrees of residual weakness, pain or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Additional diagnostic codes related to the knee do not provide ratings in excess of 30 percent, and are, therefore, not applicable to this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5257, and 5260.

Under Diagnostic Code 5256, ankylosis of the knee in flexion between 10 degrees and 20 degrees, warrants a 40 percent rating.  

Under Diagnostic Code 5261, limitation of extension of either leg to 30 degrees warrants a 40 rating.  A maximum 50 percent rating requires extension limited to 45 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula, manifested by nonunion with loose motion and requiring a brace, warrants a 40 percent rating.

Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II (2011).

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  As noted, a separate rating was awarded the Veteran by the Board in April 2010.  This matter, however, was not disturbed by the findings set out as part of the Court's January 2012 Memorandum Decision.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background and Analysis

In October 2006, the Veteran filed a claim for temporary total rating evaluation for convalescence after a total left knee replacement.  His surgery was performed in September 2006, and the 100 percent disability rating was assigned for one year after the surgery, pursuant to Diagnostic Code 5055.  A 30 percent rating was assigned, effective November 1, 2007.

The relevant medical evidence includes a report of a February 2008 VA examination and earlier-dated private treatment records.  A private medical operative report shows that the Veteran was admitted in September 2006 with a preoperative diagnosis of severe osteoarthritis of the left knee.  Due to the severity of his symptoms the Veteran elected to undergo a left knee total knee replacement.  The report noted that the Veteran tolerated the procedure well and was transported to postoperative recovery in stable condition.  

A November 2007 private treatment record shows that the Veteran was seen for, in pertinent part, reassessment of his left knee.  Examination revealed range of motion from 0 to 120 degrees.  He complained of mostly aching along the medial side along his medial collateral ligament.  The Veteran was noted to be taking Darvocet as needed for pain relief.  A diagnosis of chronic knee weakness with chronic residual pain, mainly along the medial collateral ligaments was provided.  

In the course of the February 2008 VA joints examination, the Veteran reported continuing left knee pain since his September 2006 total replacement surgery.  He added that he seemed unstable, could not bend down or climb stairs, and had difficulty getting out of a car.  He also mentioned that his left knee locked up whenever he sat for periods of time.  The Veteran reported taking Darvocet three times a day.  His subjective symptoms included giving way, instability, pain, and subluxation/dislocation and locking at least daily.

The examiner observed an antalgic gait, tenderness on the whole knee pain at rest, weakness, and abnormal motion.  He noted crepitation, clicks or snaps, grinding, and mild anterior/posterior instability.  Testing of medial collateral ligaments was normal.  The examiner noted the surgically absent meniscus, but no locking, dislocation or effusion.  Range of motion was from 0 to 110 degrees, with weakness causing further limitation of flexion to 100 degrees with repetition.  The degree of left knee weakness was described by the examiner as moderate.  The supplied diagnosis was residuals of left knee arthroplasty.  

The report of a private orthopedic evaluation, dated November 5, 2008, documented the Veteran's subjective complaints of pain with weight-bearing, getting up from a chair, and when lying on his side.  Physical examination range of motion findings were reported from -15 degrees extension to 100 degrees flexion.  There was sensitivity to palpation.  The physician stated that the knee was stable to varus/valgus stress.  Chronic and severe left knee weakness and chronic severe residual pain postoperative total left knee replacement was diagnosed.  The examiner added that the Veteran required Darvocet every six hours as needed for pain relief.  He also commented that he did not know that there was anything that could be done surgically to fix the left knee, and that the Veteran did not have as satisfactory an outcome on the left knee replacement which had been expected.  

The Veteran has limited his appeal to the assignment of the 30 percent evaluation after the termination of the 100 percent evaluation.  Thus, the discussion below relates only to the period that the 30 percent evaluation has been assigned, which is as of November 1, 2007.

The Board has carefully reviewed the evidence of record and, mindful of the instructions set out as part of the Court's January 2012 Memorandum Decision, finds that the evidence supports the grant of a 60 percent evaluation, from November 5, 2008, for the residuals of a left total knee replacement under Diagnostic Code 5055.  See 38 C.F.R. § 4.71.  The Board also finds that a disability rating in excess of 30 percent, from November 1, 2007, to November 4, 2008, is not here warranted.  



At the November 2007 private examination chronic left knee weakness with chronic residual pain was diagnosed, the Veteran was able to fully extend his left knee and flex his knee to 120 degrees.  Neither "severe" painful motion or weakness of the left knee was reported at that time.  Also, in the course of the VA joints examination in February 2008, while the Veteran subjectively complained of left knee pain and weakness, and while pain at rest and weakness was objectively reported on examination, range of motion testing of the left knee showed, with pain on active motion testing, extension to be limited by 10 degrees and flexion was to 110 degrees.  As noted, however, in the course of the November 5, 2008, private examination, the examiner diagnosed "[c]hronic, severe left knee weakness and chronic severe residual pain postop total knee arthroplasty."  

The Board finds that although from November 1, 2007, the Veteran's range of left knee extension and flexion is documented to have only been mildly to slightly limited (see 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, respectively), his overall functional loss that he experienced, as of November 5, 2008, but not earlier, is that normally associated with a more severe condition.  Again, as noted, the examining private physician on November 5, 2008, provided a diagnosis of "Chronic, severe left knee weakness and chronic severe residual pain postop total knee arthroplasty."  

The Board also finds that an evaluation in excess of 60 percent from November 5, 2008, is not available under Diagnostic Codes 5055, 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a.  The 100 percent evaluation under Diagnostic Code 5055 is assigned only for the one-year period following implantation of a prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board also notes that for the period from November 1, 2007, to November 4, 2008, the clinical manifestations of the Veteran's service-connected total left knee arthroplasty did not more nearly approximate that which would warrant the assignment of a rating in excess of 30 percent.  Clearly, during this time, the left knee was not ankylosed; thus, a higher rating is not for assignment pursuant to Diagnostic Code 5256.  Also, as neither left knee extension was limited to 30 degrees or nonunion of the tibia and fibula was demonstrated, a rating in excess of 30 percent under, respectively, Diagnostic Codes 5261 and 5262, is not for assignment.  

Additionally, the Board has specifically considered the guidance of 38 C.F.R. §§ 4.40, 4.45, 4.59, and Deluca.  The Board does not doubt the Veteran since November 1, 2007, has symptoms, to include pain on motion; however, the competent evidence does not establish that, from November 1, 2007, to November 4, 2008, his left knee had actual, or the functional equivalent of, limitation of extension limited to 30 degrees or greater to warrant a rating in excess of 30 percent.  And, from November 5, 2008, the analysis in DeLuca does not assist the Veteran, as he is receiving in the maximum disability evaluation for the knee.  See Johnston, 10 Vet. App. at 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Board notes that in multiple evaluations (both private and VA), examiners have not noted the presence of scars around the Veteran's left knee.  Also, the Veteran has not reported any symptoms associated with any postsurgical left knee scars.  Based on the clinical findings, the preponderance of the evidence is against a finding that a separate, compensable evaluation for any of the scars on the left knee is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2011) (A 10 percent disability evaluation is warranted for a scar which is superficial and unstable, superficial and painful on examination, or one which limits the part affected).

For the reasons stated above, the Board finds that while a 60 percent evaluation is warranted for the Veteran's total left knee arthroplasty, from November 5, 2008, for the same disability, from November 1, 2007, to November 4, 2008, a disability rating in excess of 30 percent is not shown to be warranted.  

In this circumstance, though, the Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's left knee is appropriately contemplated by the rating schedule.  While the Veteran is rated (from November 1, 2008) at the maximum rating for his left knee, his range of motion from November 1, 2007, has only been mildly impaired.  And, while he informed the VA examiner in February 2008 that he always used a cane, it was reported at that examination that the effects of his left knee disability on his usual daily activities (i.e., chores, shopping, recreation, bathing, etc.) varied from none to moderate (with only shopping being described as moderate).  Additionally, there is no evidence of record that he has been frequently hospitalized due to his left knee, and the February 2008 examiner noted that the Veteran retired in 1975, at that time about 33 years earlier.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun.













ORDER

Entitlement to a rating in excess of 30 percent disability rating for total left knee arthroplasty, from November 1, 2007, to November 4, 2008, is denied.  

Entitlement to a 60 percent disability rating for total left knee arthroplasty, from November 5, 2008, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


